DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 7, 13, and 17, all prior art fail to teach or suggest, alone or in combination, the recited system and method, providing an interactive social agent, the system comprising a computing platform including a hardware processor and a system memory; a training content standardization software code stored in the system memory; the hardware processor configured to execute the training content standardization software code to: receive a content depicting human expressions and including annotation data describing the human expressions from each of a plurality of content annotation sources; for each of the plurality of content annotation sources, generate a corresponding content descriptor configured to translate the annotation data into a standardized data format; for each of the plurality of content annotation sources, transform the annotation data into the standardized data format using the corresponding content descriptor; and for all of the plurality of content annotation sources, store the content and the annotation data in the standardized format as a training data in a training database for use in training an expression by the interactive social agent in communicating with a user … and a system providing an interactive social agent, the system comprising: a computing platform including a hardware processor and a system memory; a character remapping software code stored in the system memory; the hardware processor configured to execute the character remapping software code to: receive a data identifying an expression for use by the interactive social agent in communicating with a user; identify a character persona assumed by the interactive social agent; obtain a personality profile of the character persona, the personality profile including at least one expressive idiosyncrasy of the character persona; determine a modified expression specifically for the character persona assumed by the interactive social agent based on the data identifying the expression and the expressive idiosyncrasy of the character persona; and render the modified expression using the interactive social agent.
No prior art teaches or suggests the following limitations … “for each of the plurality of content annotation sources, generate a corresponding content descriptor configured to translate the annotation data into a standardized data format; for each of the plurality of content annotation sources, transform the annotation data into the standardized data format using the corresponding content descriptor”, and …”identify a character persona assumed by the interactive social agent; obtain a personality profile of the character persona, the personality profile including at least one expressive idiosyncrasy of the character persona; determine a modified expression specifically for the character persona assumed by the interactive social agent based on the data identifying the expression and the expressive idiosyncrasy of the character persona …”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall et al. (US Patent Application, Pub. No.: US 2020/0302019 A1) teach interactive dialog training and communication system using artificial intelligence.  Manaharlal Kakkad et al. (US Patent Application, Pub. No.: US 2019/0392285 A1) teach artificial intelligence based chatbot creation and communication system.  Gaucher et al. (US Patent 9,665,831) teach interactive learning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652